—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Orange County (Bivona, J.), dated August 1,1994, as placed him in the custody of the Commissioner of Social Services for a period of up to one year commencing August 1, 1994, upon a fact-finding order of the same court entered May 23, 1994, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of crim*432inal mischief in the fourth degree and burglary in the second degree.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant only challenges the portion of the order of disposition which placed him in the custody of the Commissioner of Social Services, the appeal is academic, as the period of placement has expired (see, Matter of Antoine V. B., 204 AD2d 559, 560; Matter of Greg W., 213 AD2d 414). Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.